—In an action, inter alia, to recover damages for breach of contract, the defendant Thomas Fagan appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated June 24, 1997, *580which denied his motion to vacate a judgment entered against him upon his default in appearing in the action.
Ordered that the order is affirmed, with costs.
Upon our review of the record, we find that the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to vacate the judgment entered against him upon his default (see, CPLR 5015 [a] [1]). Rosenblatt, J. P., Ritter, Altman and Krausman, JJ., concur.